Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered October 6, 1999, convicting her of murder in the second degree and falsely reporting an incident in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress her statements to law enforcement authorities.
Ordered that the judgment is affirmed.
The defendant’s contention that her statements to law *422enforcement authorities on December 5, 1998, should have been suppressed because an unnecessary delay in her arraignment deprived her of the right to counsel is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bartley, 230 AD2d 748, 749; People v Silas, 158 AD2d 561, 562). In any event, her contention is without merit. There is no evidence that the arraignment was delayed for the purpose of depriving her of the right to counsel (see, People v Mosley, 135 AD2d 662, 664; People v Marinelli, 238 AD2d 525, 526; People v Faison, 265 AD2d 422, 423; People v Henry, 186 AD2d 986; People v Wheeler, 123 AD2d 411, 412).
The defendant’s argument that her first statement on December 5, 1998, should have been suppressed is unpersuasive in light of the evidence that she twice waived her Miranda rights on the previous day and that she was in continuous police custody leading up to that statement (see, People v Thomas, 233 AD2d 347, 348; People v Baker, 208 AD2d 758; People v Crosby, 91 AD2d 20, 30).
The defendant’s remaining contentions are without merit. O’Brien, J. P., S. Miller, Schmidt and Cozier, JJ., concur.